—Order, Family Court, Bronx County (Clark Richardson, J.), entered on or about February 13, 2001, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of attempted assault in the third degree and menacing in the third degree, and placed her with the New York State Office of Children and Family Services for a period of up to one year, unanimously affirmed, without costs.
The court’s finding, in which it rejected appellant’s justification defense, was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94). The court properly concluded that appellant’s own testimony substantially corroborated the victim’s account.
Since the uncalled witness at issue would have provided cumulative testimony, the court properly denied appellant’s request that it draw a missing witness inference. In any event, the court specifically noted that even if it had drawn an adverse inference, its finding would have been the same. Concur— Nardelli, J.P., Andrias, Saxe, Ellerin and Lerner, JJ.